HENRY, Associate Justice.
J. M. Ragsdale, owning five hundred dollars in an adjusted fire insurance policy, was insolvent, as was well known to Hill, the appellee.
Ragsdale sold his interest in the insurance policy to Hill for five hundred dollars, and Hill executed to him in payment his negotiable promissory note for that sum.
Appellants were creditors of Ragsdale for a large sum of money, and sued out against Hill a writ of garnishment.
Hill answered, denying being indebted to Ragsdale or having effects of his in his possession.
Appellants contested the answer.
The issues tendered by plaintiffs were to the effect that the transfer of the policy was made by Ragsdale when he was insolvent for the purpose and with intent of defrauding his creditors, which was at the time well known to Hill. Appellants complain of the charge because it did not inform the jury “that if Hill knew Ragsdale was insolvent at the time of purchase it was his duty to see that the proceeds of the sale went to Rags-dale’s creditors;” and also because the court erred in refusing to charge, when requested by appellants, as follows: “If you believe from the evidence that defendant purchased from J. M. Ragsdale an interest in an insurance policy, and that the said Ragsdale was at the time insolvent, and the defendant knew it or was in possession of such knowledge as would have put on notice a reasonably prudent man, and you further believe that the defendant Hill executed his negotiable promissory note to said Rags-dale for such property so purchased, you will find for the plaintiff.”
Other assignments of error relate to charges given by the court.
It is also insisted that the court erred in not granting appellants a new trial, “because the uncontroverted evidence is that Hill purchased from Ragsdale the interest in the policy and executed to him his negotiable promissory note for the purchase money, knowing at the time that he was insolvent, without seeing that the consideration paid him went to discharge Ragsdale’s debts, and thereby placing it within his power to defraud his creditors.”
We think the rulings of the court were correct in every respect.
The charge asked and refused embodied the proposition that the mere purchase of property from an insolvent debtor and paying for it with the negotiable promissory note of the purchaser is fraudulent as to creditors.
The court evidently had the correct conception of the questions involved, and instructed the jury clearly and concisely to the effect that if *196the transfer was made by Ragsdale with intent to defraud his creditors,, and "if Hill had notice of the fraudulent intent, or was in possession of such facts as would put an ordinarily prudent man on inquiry as to whether or not such transfer was made with intent to hinder, delay, or defraud creditors, and that such inquiry would have resulted in finding out that the transfer was fraudulent,” then they should find for plaintiffs..
The judgment is affirmed.

Affirmed.

Delivered November 22, 1889.